Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-149730, 333-104898, 333-179602, and 333-215545 on Form S-8 of our reports dated March 1, 2017, relating to the financial statements and financial statement schedule of Big 5 Sporting Goods Corporation and subsidiaries, and the effectiveness of Big 5 Sporting Goods Corporation and subsidiaries’ internal control over financial reporting, appearing in this Annual Report on Form 10-K of Big 5 Sporting Goods Corporation for the fiscal year ended January 1, 2017. /s/ Deloitte & Touche LLP Los Angeles, California March 1, 2017
